Order reversed, without costs of this appeal to either party, and matter remitted to the Children’s Court for further hearing in accordance with the memorandum. Memorandum: Upon this record, the Children’s Court was not justified in requiring the mother and child to go to New York City for a blood-grouping test under section 126-a of the Domestic Relations Law, even though the expense was to be borne by the defendant. The court should fully explore: (1) the availability of a physician in Rochester competent and willing to make a complete blood-grouping test; (2) the feasibility of a Rochester physician’s taking samples of blood from the parties and transmitting them to an out-of-town expert; (3) the availability of a physician competent and willing to make the test in other cities in up-State New York, notably in Buffalo, if there is none available in Rochester (ef. Schatkin on Disputed Paternity Proceedings [3d ed.], pp. 211-216). The reluctance of local physicians to undertake this work seems to be due, at least in part, to their unwillingness to appear personally in court to be examined with respect to their reports. In this case, the attorneys for both parties stipulated in open court, upon the argument of this appeal, that the report of a competent physician would be accepted without requiring him to appear personally for examination. All concur. (Appeal by the Director of Public Welfare from an order of Monroe Children’s Court requiring complainant, the defendant and the alleged child of the parties to submit to one or more blood-group tests by one Dr. Sussman at his office in New York City.)
Present — MeCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.